


109 HR 3534 : Piedras Blancas Historic Light Station Outstanding Natural

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 3534
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To designate the Piedras Blancas Light
		  Station and the surrounding public land as an Outstanding Natural Area to be
		  administered as a part of the National Landscape Conservation System, and for
		  other purposes.
	
	
		1.Short title;
			 definitions
			(a)Short
			 TitleThis Act may be cited as the Piedras Blancas Historic Light Station Outstanding Natural
			 Area Act of 2005.
			(b)DefinitionsFor
			 the purposes of this Act, the following definitions apply:
				(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(2)Light
			 StationThe term Light Station means Piedras Blancas
			 Light Station.
				(3)Public
			 landsThe term public lands has the meaning stated
			 in section 103(e) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C.
			 1703(e)).
				(4)Outstanding
			 Natural AreaThe term Outstanding Natural Area means
			 the Piedras Blancas Historic Light Station Outstanding Natural Area established
			 pursuant to section 3.
				2.FindingsCongress finds as follows:
			(1)The publicly owned
			 Piedras Blancas Light Station has nationally recognized historical structures
			 that should be preserved for present and future generations.
			(2)The coastline
			 adjacent to the Light Station is internationally recognized as having
			 significant wildlife and marine habitat that provides critical information to
			 research institutions throughout the world.
			(3)The
			 Light Station tells an important story about California’s coastal prehistory
			 and history in the context of the surrounding region and communities.
			(4)The coastal area
			 surrounding the Light Station was traditionally used by Indian people,
			 including the Chumash and Salinan Indian tribes.
			(5)The Light Station
			 is historically associated with the nearby world-famous Hearst Castle (Hearst
			 San Simeon State Historical Monument), now administered by the State of
			 California.
			(6)The Light Station
			 represents a model partnership where future management can be successfully
			 accomplished among the Federal Government, the State of California, San Luis
			 Obispo County, local communities, and private groups.
			(7)Piedras Blancas
			 Historic Light Station Outstanding Natural Area would make a significant
			 addition to the National Landscape Conservation System administered by the
			 Department of the Interior’s Bureau of Land Management.
			(8)Statutory
			 protection is needed for the Light Station and its surrounding Federal lands to
			 ensure that it remains a part of our historic, cultural, and natural heritage
			 and to be a source of inspiration for the people of the United States.
			3.Designation of the
			 piedras blancas historic light station outstanding natural area
			(a)In
			 GeneralIn order to protect, conserve, and enhance for the
			 benefit and enjoyment of present and future generations the unique and
			 nationally important historical, natural, cultural, scientific, educational,
			 scenic, and recreational values of certain lands in and around the Piedras
			 Blancas Light Station, in San Luis Obispo County, California, while allowing
			 certain recreational and research activities to continue, there is established,
			 subject to valid existing rights, the Piedras Blancas Historic Light Station
			 Outstanding Natural Area.
			(b)Maps and Legal
			 DescriptionsThe boundaries of the Outstanding Natural Area as
			 those shown on the map entitled Piedras Blancas Historic Light Station:
			 Outstanding Natural Area, dated May 5, 2004, which shall be on file and
			 available for public inspection in the Office of the Director, Bureau of Land
			 Management, United States Department of the Interior, and the State office of
			 the Bureau of Land Management in the State of California.
			(c)Basis of
			 ManagementThe Secretary shall manage the Outstanding Natural
			 Area as part of the National Landscape Conservation System to protect the
			 resources of the area, and shall allow only those uses that further the
			 purposes for the establishment of the Outstanding Natural Area, the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and other
			 applicable laws.
			(d)WithdrawalSubject
			 to valid existing rights, and in accordance with the existing withdrawal as set
			 forth in Public Land Order 7501 (Oct. 12, 2001, Vol. 66, No. 198, Federal
			 Register 52149), the Federal lands and interests in lands included within the
			 Outstanding Natural Area are hereby withdrawn from—
				(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the public land mining laws; and
				(3)operation of the
			 mineral leasing and geothermal leasing laws and the mineral materials
			 laws.
				4.Management of the
			 piedras blancas historic light station outstanding natural area
			(a)In
			 generalThe Secretary shall manage the Outstanding Natural Area
			 in a manner that conserves, protects, and enhances the unique and nationally
			 important historical, natural, cultural, scientific, educational, scenic, and
			 recreational values of that area, including an emphasis on preserving and
			 restoring the Light Station facilities, consistent with the requirements
			 section 3(c).
			(b)UsesSubject
			 to valid existing rights, the Secretary shall only allow such uses of the
			 Outstanding Natural Area as the Secretary finds are likely to further the
			 purposes for which the Outstanding Natural Area is established as set forth in
			 section 3(a).
			(c)Management
			 planNot later than 3 years after of the date of the enactment of
			 this Act, the Secretary shall complete a comprehensive management plan
			 consistent with the requirements of section 202 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1712) to provide
			 long-term management guidance for the public lands within the Outstanding
			 Natural Area and fulfill the purposes for which it is established, as set forth
			 in section 3(a). The management plan shall be developed in consultation with
			 appropriate Federal, State, and local government agencies, with full public
			 participation, and the contents shall include—
				(1)provisions
			 designed to ensure the protection of the resources and values described in
			 section 3(a);
				(2)objectives to
			 restore the historic Light Station and ancillary buildings;
				(3)an implementation
			 plan for a continuing program of interpretation and public education about the
			 Light Station and its importance to the surrounding community;
				(4)a
			 proposal for minimal administrative and public facilities to be developed or
			 improved at a level compatible with achieving the resources objectives for the
			 Outstanding Natural Area as described in subsection (a) and with other proposed
			 management activities to accommodate visitors and researchers to the
			 Outstanding Natural Area; and
				(5)cultural resources
			 management strategies for the Outstanding Natural Area, prepared in
			 consultation with appropriate departments of the State of California, with
			 emphasis on the preservation of the resources of the Outstanding Natural Area
			 and the interpretive, education, and long-term scientific uses of the
			 resources, giving priority to the enforcement of the Archaeological Resources
			 Protection Act of 1979 (16 U.S.C. 470aa et seq.) and the
			 National Historic Preservation Act (16 U.S.C. 470 et seq.) within the
			 Outstanding Natural Area.
				(d)Cooperative
			 agreementsIn order to better implement the management plan and
			 to continue the successful partnerships with the local communities and the
			 Hearst San Simeon State Historical Monument, administered by the California
			 Department of Parks and Recreation, the Secretary may enter into cooperative
			 agreements with the appropriate Federal, State, and local agencies pursuant to
			 section 307(b) of the Federal Land Management Policy and Management Act of 1976
			 (43 U.S.C.
			 1737(b)).
			(e)Research
			 activitiesIn order to continue the successful partnership with
			 research organizations and agencies and to assist in the development and
			 implementation of the management plan, the Secretary may authorize within the
			 Outstanding Natural Area appropriate research activities for the purposes
			 identified in section 3(a) and pursuant to section 307(a) of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C.
			 1737(a)).
			(f)AcquisitionState
			 and privately held lands or interests in lands adjacent to the Outstanding
			 Natural Area and identified as appropriate for acquisition in the management
			 plan may be acquired by the Secretary as part of the Outstanding Natural Area
			 only by—
				(1)donation;
				(2)exchange with a
			 willing party; or
				(3)purchase from a
			 willing seller.
				(g)Additions to the
			 Outstanding Natural AreaAny lands or interest in lands adjacent
			 to the Outstanding Natural Area acquired by the United States after the date of
			 the enactment of this Act shall be added to and administered as part of the
			 Outstanding Natural Area.
			(h)OverflightsNothing
			 in this Act or the management plan shall be construed to—
				(1)restrict or
			 preclude overflights, including low level overflights, military, commercial,
			 and general aviation overflights that can be seen or heard within the
			 Outstanding Natural Area;
				(2)restrict or
			 preclude the designation or creation of new units of special use airspace or
			 the establishment of military flight training routes over the Outstanding
			 Natural Area; or
				(3)modify regulations
			 governing low-level overflights above the adjacent Monterey Bay National Marine
			 Sanctuary.
				(i)Law enforcement
			 activitiesNothing in this Act shall be construed to preclude or
			 otherwise affect coastal border security operations or other law enforcement
			 activities by the Coast Guard or other agencies within the Department of
			 Homeland Security, the Department of Justice, or any other Federal, State, and
			 local law enforcement agencies within the Outstanding Natural Area.
			(j)Native american
			 uses and interestsIn recognition of the past use of the
			 Outstanding Natural Area by Indians and Indian tribes for traditional cultural
			 and religious purposes, the Secretary shall ensure access to the Outstanding
			 Natural Area by Indians and Indian tribes for such traditional cultural and
			 religious purposes. In implementing this section, the Secretary, upon the
			 request of an Indian tribe or Indian religious community, shall temporarily
			 close to the general public use of one or more specific portions of the
			 Outstanding Natural Area in order to protect the privacy of traditional
			 cultural and religious activities in such areas by the Indian tribe or Indian
			 religious community. Any such closure shall be made to affect the smallest
			 practicable area for the minimum period necessary for such purposes. Such
			 access shall be consistent with the purpose and intent of
			 Public Law
			 95–341 (42 U.S.C. 1996 et seq.; commonly
			 referred to as the American Indian Religious Freedom
			 Act).
			(k)No buffer
			 zonesThe designation of the Outstanding Natural Area is not
			 intended to lead to the creation of protective perimeters or buffer zones
			 around area. The fact that activities outside the Outstanding Natural Area and
			 not consistent with the purposes of this Act can be seen or heard within the
			 Outstanding Natural Area shall not, of itself, preclude such activities or uses
			 up to the boundary of the Outstanding Natural Area.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		
			Passed the House of
			 Representatives September 25, 2006.
			Karen L. Haas,
			Clerk.
		
	
